Title: From George Washington to James McHenry, 12 August 1796
From: Washington, George
To: McHenry, James


        
          Sir
          Mount Vernon 12th Augt 1796
        
        The originals and drafts of letters enclosed in yours of the 8th instt are herewith returned.
        The publication of the letters to and from Lieutt Colo. England was certainly improper: and the reprehension of Genl Wilkinson for doing it, or suffering it to be done, is just; and the manner in which it has been conveyed to him is delicate.
        The draught of the letter to Colo. Gaither, predicated on the information you had received, is very proper: But as Colo. Hawkins is on his way to Philadelphia, & Mr Clymer probably arrived there, I would not have it dispatched until you communicate fully & freely with them on all matters & things relative to that frontier; the establishment of Posts—&ca &ca. Many things in oral conversations often cast up that never can be well explained, and understood by written transmissions from so distant a part of the Union. It is better to encounter a little delay in acquiring perfect information (as much so I mean, as the nature of the case will admit) than to have a second letter to write on the same subject: corrective perhaps, in some instances, of the first. This appears the more necessary in the present case, for as much as Colo. Hawkins is furnished with suggestions from the Indians themselves relative to proper sites for the establishment of Military & trading Posts.
        General Pickens’s sentimts respecting the conduct of the

Indian Agent to the Southward, accords precisely with the ideas I have entertained of that person, sometime past. It is necessary therefore that every information, derivable from the Commissioners, and other sources should be obtained that the government may take its measures accordingly.
        As I expect to be in Philadelphia about the 22d instant, I shall not enlarge on these, or touch any other subject, except informing you that the Pardon for Lieutt Geddis is returned with my signature.
        
          Go: Washington
        
      